Scott, J.
Meriwether, in his life-time, sold to Crist 500 acres ofland. Crist sold to Carr and received payment in full. Meriwether gave his bond to convey to Carr so soon as Crist should pay him the amount of the price as agreed upon in their contract. Crist afterwards paid a part of the price, leaving a part still unpaid. Carr filed a bill in chancery against the heirs of Meriwether,praying a decree for a conveyance; and the Court below decreed accordingly. The heirs of Meriwether have brought their writ of error to reverse that decree.
Meriwether's obligation to Carr was to convey when payment should be made to him by Crist. Carr was not entitled to a decree without showing that this had been done, or something equivalent. Carr purchased and paid for the land, in faith of Crist's punctuality in performing his contract with Meriwether. Against Crist and Meriwether together, Carr has in equity a right to a conveyance; and it is unreasonable and unjust that he shpuld be held out of his right by their negligence or misunderstanding; but against Meriwether alone, he has no equity until there is a performance of the condition on which the conveyance was to be made. If he chooses to proceed against Meriwether alone, he must show that Crist has performed that condition, or that he has done it for him (1). If he could not do this, he ought to have made Crist a defendant, and to have obtained a decree, that he perform his contract with Meriwether, and that on the compliance with that decree on the part of Crist, Meriwether should make the conveyance agreeably to his obligation.

Per Curiam.

The decree is reversed with costs.

 Vide note to Huntington v. Colman, ante, p; 349.